



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Carlos, 2016 ONCA 920

DATE: 20161207

DOCKET: C61709

Feldman, Watt and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Josue Natal Carlos

Appellant

Paul Calarco, for the appellant

Susan Magotiaux, for the respondent

Heard: November 28, 2016

On appeal from the conviction entered on October 1, 2015
    and the sentence imposed on December 30, 2015 by Justice Meredith Donohue of
    the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted of possession of child pornography and
    making child pornography available contrary to ss. 163.1(3) and (4) of the
Criminal
    Code
and sentenced to three years in penitentiary. The child pornography
    was found on his computer in a file sharing folder. He appeals his convictions
    and sentence.

[2]

The appellant raised a number of grounds of appeal that counsel grouped
    together for the purpose of argument. The first ground is that the trial judge
    erred by allowing the Crown to cross-examine the appellant on part of the
    contents of the computer that were not the subject of the charges without
    conducting an admissibility
voir dire
. The appellant contends that
    this improperly allowed evidence of discreditable conduct to be before the
    court.

[3]

The Crown refuted this contention. At trial, the forensic report of the
    contents of the computer was made an exhibit on consent during the Crowns case
    in chief. The impugned portions of those contents were not relied upon by the
    Crown until the appellant testified, denying knowledge of the contents of the
    computer storage and that certain search terms, such as Tara, were for child
    pornography. Those terms had been searched previously and appeared in the
    impugned registry. The purpose of the cross-examination was to challenge the
    credibility of the appellant on this important issue, and the trial judge used
    her analysis of the cross-examination evidence for that purpose and did not engage
    in propensity reasoning. Also, no objection was taken by defence counsel at the
    time, nor was there any request for a
voir dire
. There is no merit to
    this ground of appeal.

[4]

The second ground is that the Crown breached the appellants right to
    silence by asking him questions as to why, during his police statement, he did
    not tell the police officer certain things that he said at trial. We also see
    no merit in this ground. The Crowns questions were proper cross-examination on
    the inconsistencies between what the appellant said in the statement and what
    he said at trial, and did not undermine the appellants right to silence.

[5]

The third ground raised is that the Crown improperly objected to an
    alleged
R. v.
Edgar
, 2010 ONCA 529 statement by the appellant,
    when the appellant tried to bring out his immediate reaction of shock when he
    was first arrested. The problem with this submission is that at trial, defence
    counsel agreed with the Crowns objection and the statement was never made part
    of the record. This court therefore has no basis to consider the issue. The
    fact that defence counsel agreed that the statement was not admissible, while
    not determinative, is some indication that the statement would not have
    assisted the appellant.

[6]

As the fourth ground, the appellant submits that the trial judge did not
    consider that the appellant had no intent to possess or control the child
    pornography images because he deleted them, he said, immediately after he saw
    they were child pornography. We do not agree. The trial judge specifically
    addressed the elements of possession and control. She was aware of the evidence
    that he had deleted the files, but her failure to refer to it does not mean she
    did not consider it. To the contrary, based on the evidence she considered
    determinative of his possession and control, including his search history and
    the fact that the files were stored to be shared, it is clear that she did not
    consider his deletion of the files as an indication that he did not intend to
    possess or control them.

[7]

The conviction appeal is dismissed.

[8]

The appellant also seeks leave to appeal sentence. He submits that as a
    first offender who is a low risk to reoffend, a reformatory sentence was
    sufficient to meet all sentencing objectives, while a penitentiary sentence represented
    an overemphasis on denunciation and general deterrence.

[9]

In our view, the trial judge imposed a sentence that was within the
    range for these offences, which included not only possession of child
    pornography but making it available. There is no basis to interfere with her
    decision on this issue to which considerable deference is owed.

[10]

While leave to appeal sentence is granted, the appeal is dismissed.

K. Feldman J.A.

David Watt J.A.

Grant Huscroft
    J.A.


